Citation Nr: 0809086	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  95-05 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for gout, including as 
secondary to the service-connected right thigh gun shot 
wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel




INTRODUCTION

The veteran had active service from October 1964 through 
April 1965, and from December 1966 to January 1968, with 
additional service in the Marine Corp Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and May 1994 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

The competent medical evidence establishes that the veteran's 
gout has as likely as not increased in severity due to his 
service connected right thigh gun shot wound.


CONCLUSION OF LAW

The criteria for service connection for gout are met.  38 
U.S.C.A. §§ 1110, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.310(b) 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for gout.  To 
establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  See also Pond v. West, 12 Vet. App. 
341, 346 (1999).  Under 38 C.F.R. § 3.310(b), any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.

The medical evidence available for review in this case 
includes service medical records, VA and private outpatient 
treatment records, and a VA examination report and addendum.

The veteran's service medical records do not show that he was 
treated for gout at any time during service.  His November 
1967 treatment for a gun shot wound to the right femur is 
well documented, but again, there is no report of gout during 
service.  In fact, the first diagnosis of gout appears in an 
October 1990 VA treatment note, which also notes the 
veteran's reported history of gout "5 years ago."  This 
takes the initial gout diagnosis, at most, back to the mid-
1980's, which is nearly twenty years following service.  

A November 1990 VA treatment record documents the veteran's 
reported history of gout.  While the Board appreciates the 
sincerity of the veteran's belief that he has a history of 
gout, which is connected to his active service, he is not 
competent to make such an assessment.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  As such, service connection 
on a direct basis is not warranted under 38 C.F.R. § 3.303.  
Nonetheless, this claim may be granted if service connection 
is established on a secondary basis under 38 C.F.R. § 3.310.

Competent medical evidence of gout that has increased in 
severity due to the veteran's service-connected disabilities 
is required for service connection in this case.  The veteran 
is service connected for the following:  residuals of a 
gunshot wound, MG XIV, with fracture, right femur; PTSD; low 
back condition; shortening, right leg; scar, right leg; 
history of hookworm and cyst infection; arthritis, right 
knee, associated with residuals of gunshot wound, MG XIV, 
with fracture, right femur; and hearing loss.  

In August 1991, the veteran was treated by a private 
physician for gout following twisting his knee while climbing 
on gravel.  VA outpatient records show some treatment for 
gout following the initial clinical record in November 1990.  
See April 2000 and August 2001 VA treatment records.  These 
records are essentially silent as to any connection between 
gout and the service-connected right femur.

VA examinations show the veteran reporting pain and swelling 
following 1987 right knee arthroscopic surgery.  See May 1991 
VA examination report.  In August 1993, the veteran reported 
a history of gout to a VA examiner, but it was not further 
discussed as the examination was for a back disability, and 
at the time of the October 1997 and May 2003 VA examinations, 
gout was not discussed.

The first time gout was discussed in relation to the 
veteran's service-connected gun shot wound was in a June 2006 
VA examination report.  The VA examiner opined that, while 
the veteran has a congenital bilateral knee genu varus 
deformity and gout, his right leg discrepancy is more likely 
than not a major contributing factor to his actual right knee 
condition and pathology.  Because this opinion did not fully 
answer the question at hand, the Board in March 2007 remanded 
this matter for additional examination and opinion.

The April 2007 VA examination was based upon a complete 
physical examination and review of the claims folder.  The 
examiner referred to a June 2006 CT scan, which accompanied 
the VA examination of that time, which showed no current 
"radiographic evidence of gouty arthritis."  However, the 
examiner did note the veteran's post-service history of gout.  
The April 2007 examiner rendered an opinion, which 
essentially reported that while the veteran's gout is not 
directly related to service, if there is an acute attack of 
gout, then the service-connected gun shot wound disability 
will aggravate it.  See April 2007 VA examination report.  
The RO deemed this an inadequate opinion and requested an 
addendum to clarify whether there is a relationship between 
the gout and the service connected gun shot wound.  In a June 
2007 VA addendum, the examiner reiterated that there is no 
in-service treatment of gout, and no evidence of treatment 
within the years immediately following service, and negative 
radiographic evidence of gout in June 2006.  He further 
provided an opinion suggestion that "the gout is not 
proximately due to, caused by, or aggravated by the SC 
disabilities."  This opinion was completely conclusory and 
made without any elaboration.  And, also without explanation, 
the examiner suggested that his April 2007 opinion should be 
disregarded.  It is entirely unclear to the Board why the 
April 2007 opinion, based upon a review of the record and 
physical examination of the veteran should be disregarded.  
In fact, the Board insists on considering this opinion and, 
with it, this claim must be granted.

Because there are years of medical evidence showing a current 
diagnosis of gout, but providing no opinion as to its 
etiology, coupled with a VA opinion suggesting that the gout 
is aggravated by the service connected gun shot wound, and 
another VA opinion suggesting that no relationship exists, 
but without clear explanation as to why, at the very least, 
the evidence is in relative equipoise in showing that the 
veteran's gout is aggravated by his service connected right 
thigh gun shot wound. By extending the benefit of the doubt 
to the veteran, this claim must be granted. 
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist
A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with in this case is 
not warranted. To the extent necessary, VA has fulfilled its 
duties to notify and to assist the veteran in the development 
of this claim. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002). In light of the determinations 
reached in this claim, no prejudice will result to the 
veteran by the Board's consideration of this appeal at this 
time. Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).  Nonetheless, the Board notes 
that VA fulfilled its duties to notify and assist the veteran 
in the development of the claim discussed above.  Sufficient 
evidence is available to reach a decision and the veteran is 
not prejudiced by appellate review at this time.

VA sent the veteran letters in September 2002, May 2003, and 
March 2007 that informed him of the evidence necessary to 
establish entitlement to service connection. The veteran was 
notified of what was necessary to establish his claim, what 
evidence he was expected to provide, and what VA would obtain 
on his behalf. The letters also informed the veteran that he 
was responsible for ensuring that all evidence relevant to 
his appeal was received by VA.  In November 2006 and March 
2007 letters, the veteran was also informed of the type of 
evidence necessary to establish an effective date and a 
disability rating, as is required under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). Thus, these 
letters satisfied the requirements of 38 C.F.R. § 3.159(b)(1) 
(2007).  Any defect with respect to the timing of the notice 
requirement was harmless error. The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing. Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

VA also has a duty to assist the veteran in substantiating 
his claims under 
38 C.F.R. § 3.159(c), (d) (2007). Here, the veteran's 
statements, his service medical records, VA and private 
treatment records, and VA examination reports have been 
associated with the claims folder. The veteran requested, but 
then cancelled both RO and Board hearings, so no hearing 
transcript is of record. The veteran has not notified VA of 
any additional available relevant records with regard to his 
claim. 

VA has done everything reasonably possible to assist the 
veteran. A remand for further development of this claim would 
serve no useful purpose. VA has satisfied its duties to 
notify and assist the veteran and further development is not 
warranted.


ORDER

Entitlement to service connection for gout is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


